Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to the RCE filed on 04/28/2022. Claims 1-21 were previously presented for examination, but based on the previous election of species over the phone (see below), claims 10-12 (species 2-4) were withdrawn from consideration, claims 18-21 were added and were directed to a non-elected species, therefore, claims 18-21 were also withdrawn. Currently, Applicant amended claims 1, 5-6 and 17, and added new claims 22-24. Therefore, claims 1, 5-9, 13-17 and 22-24 (species 1) are currently presented for examination and are still rejected for the reasons indicated herein below.




Election/Restrictions
2.	This application contains claims directed to the following patentably distinct species:
Species 1: Fig. 2A-2G which includes claims 1, 5-9 and 13-17 (and newly added claims 22-24).
Species 2: Fig. 3A-3C which includes claim 11 (and newly added claims 18-21).
Species 3: Fig. 4A-4C which includes claim 12 (Now cancelled).
Species 4: Fig. 5A-5C which includes claim 10.

 These four species are independent or distinct because each species claims a different embodiment/ different switching circuit configuration. Each of these embodiments would need to be searched separately/differently. In addition, these species are not obvious variants of each other based on the current record.

During a telephonic conversation with Attorney Jordan Bodner on 07/14/2021, Applicant’s representative agreed to elect, without traverse, species 1 which previously included claims 1-9 and 13-17 (now includes claims 1, 5-9 and 13-17) and to withdraw species 2-4 which previously included claims 10-12 (now includes claims 10-11 and 18-21). 
Newly submitted claims 18-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: (See the election of species above)

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, newly added claims 18-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Therefore, currently claims 10-11 and 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. The election was made without traverse.



Response to arguments
3. 	Applicant's arguments filed on 04/28/2022 have been fully considered but they are not persuasive and the claims are still rejected (see the rejection below). 




Claim Objections
4.	Claim 22 is objected to because of the following informalities: 

Claim 22, recites “wherein the using the open loop control comprises electrically connecting, in turn, each of the plurality of capacitors to the at least two output conductors using at least two switches” it should be changed to “wherein . Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 7-9, 13, 15-17 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Serban et al. (U.S. Pat. No. 10,516,365 B1).

Regarding claim 1, Serban et al. (e.g. see Figs. 1-6) discloses “A power device comprising: a plurality of capacitors connected in series with each other and configured to be connected in parallel with a direct current (DC) power source (e.g. Figs. 1, 3 and 6, see 130, 132 and Vdc); a first converter connected to terminals of the plurality of capacitors (e.g. Figs. 1-6, see 122, 126, 140, 130 and 132. Examiner’s note: first converter 122 and 126 is connected to terminals of the plurality of capacitors 130 and 132 through other elements in the circuit, see at least Figs. 3 and 6) and configured to actively (using switches) balance voltages across the plurality of capacitors (130 and 132) using a closed loop control (e.g. Figs. 1-6, see 122, 126, 140, 130 and 132. The first converter uses a closed loop control (using feedback)); and a second converter connected to the terminals of the plurality of capacitors (e.g. Figs. 1, 3 and 6, see 120, 302, 303, 140, 130 and 132. Examiner’s note: second converter 120 is connected to the terminals of the plurality of capacitors 130 and 132. See at least Figs. 1 and 3) and configured to: generate an output voltage based on the voltages across the plurality of capacitors (e.g. Figs. 1, 3 and 6, see 120, 302, 303, 140, 130 and 132); and passively (using diodes) balance the voltages across the plurality of capacitors (130 and 132) using an open loop control (e.g. Figs. 1-6, see 120, 302, 303, 140, 130 and 132. The second converter uses an open loop control (without using feedback))”.

Regarding claim 5, Serban et al. (e.g. see Figs. 1-6) discloses “wherein the second converter (e.g. Figs. 1, 3 and 6, see 120, 302, 303, 140, 130 and 132) comprises: (a) at least three input conductors (see input conductors H, NP, and L), each connected to a terminal of one of the plurality of capacitors (130 and 132), (b) at least two output conductors (see output conductors connected to 304 and 306, respectively), each connected to the output voltage, (c) a switching circuit (302) connected between the at least three input conductors and the at least two output conductors (see Fig. 3), and (d) a controller configured to operate the switching circuit (see 140 and 302)”.

Regarding claim 7, Serban et al. (e.g. see Figs. 1-6) discloses “wherein the switching circuit comprises at least two switches configured to alternate between electrically connecting in turn each of the plurality of capacitors to the at least two output conductors (e.g. Figs. 1, 3 and 6, see 120, 302, 130, 132 and the two output conductors)”.

Regarding claim 8, Serban et al. (e.g. see Figs. 1-6) discloses “wherein the switching circuit comprises at least two diodes or switches to direct a current from at least one of the plurality of capacitors to the at least two output conductors (e.g. Figs. 1, 3 and 6, see 120, 302, 130, 132 and the two output conductors)”.

Regarding claim 9, Serban et al. (e.g. see Figs. 1-6) discloses “wherein the at least three input conductors (e.g. Figs. 1, 3 and 6, see input conductors H, NP, and L) comprise a low voltage conductor (L), a high voltage conductor (H), and a mid-voltage conductor (NP)”.

Regarding claim 13, Serban et al. (e.g. see Figs. 1-6) discloses “wherein the switching circuit (302) is configured to switch the terminals of the plurality of capacitors (130 and 132) between a plurality of DC to DC power supplies (see Figs. 1, 3 and 6), each of the DC to DC power supplies configured to provide a voltage and a current to the first converter (e.g. Figs. 1, 3 and 6, see 122, 126 and 140), and wherein the switching circuit (302) is configured to preserve a balance amongst the voltages across the plurality of capacitors (130 and 132)”.

Regarding claim 15, Serban et al. (e.g. see Figs. 1-6) discloses “wherein the plurality of capacitors comprises a plurality of DC-link capacitors (e.g. Figs. 1, 3 and 6, see 130 and 132)”.

Regarding claim 16, Serban et al. (e.g. see Figs. 1-6) discloses “wherein each of the plurality of capacitors comprises a capacitor bank (e.g. Figs. 1, 3 and 6, see 130 and 132)”.


Regarding method claims 17 and 22-24; it comprise substantially same subject matter as in the recited apparatus claims 1, 5-9 and 13-16, therefore method claims 17 and 22-24 are also rejected under the same ground of rejection as clearly discussed in the rejection to the apparatus claims 1, 5-9 and 13-16. Also the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated). 





Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 6 and 23-24 rejected under 35 U.S.C. 103(a) as being unpatentable over Serban et al. (U.S. Pat. No. 10,516,365 B1) 

Regarding claim 6, Serban et al. (e.g. see Figs. 1-6) discloses “wherein the controller (140) is configured to operate the switching circuit (302) at a frequency of less than 10,000 hertz”. Serban et al. does not appear to explicitly disclose that the controller is configured to operate the switching circuit “at a frequency of less than 10,000 hertz”. However, operating the switching circuit of Serban et al. at a frequency of less than 10,000 hertz would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to operating the switching circuit of Serban et al. at a frequency of less than 10,000 hertz for the purpose of having a better control, also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).



Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Serban et al. (U.S. Pat. No. 10,516,365 B1) in view of Wang et al. (U.S. Pub. No. 2018/0309384 A1).

Regarding claim 14, Serban et al. (e.g. see Figs. 1-6) discloses “wherein the switching circuit comprises four diodes and four switches (e.g. Figs. 1, 3 and 6, see 302 which includes four diodes and four switches)”. Serban et al. does not appear to explicitly disclose “wherein the plurality of capacitors comprises three capacitors, the at least three input conductors comprise four input conductors”. However, Wang et al. shows “wherein the plurality of capacitors comprises three capacitors, the at least three input conductors comprise four input conductors (Wang et al., e.g. Fig. 1a, see C1, C2, C3 and the four input conductors )”. Having three capacitors and four input conductors as taught by Wanget al. in the switching circuit of Serban et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have three capacitors and four input conductors as taught by Wanget al. in the switching circuit of Serban et al. for the purpose of enhancing the power efficiency of the power converter via having the additional capacitors and input conductors. Also for the purpose of making the power converter more widely usable.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839